Citation Nr: 1121926	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  09-05 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.  The Veteran served in the Republic of South Vietnam from May 1968 to May 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.


FINDING OF FACT

The Veteran's PTSD is manifested by impaired sleep, flashbacks, nightmares, social avoidance and isolation, irritability and anxiety; with a decline in the Global Assessment Functioning (GAF) score range from 60-65 to 50-55.


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent, and no higher, for PTSD have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Each disability must be considered from the point of view of the Veteran working or seeking work. 38 C.F.R. § 4.2 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

The VA's Schedule for Rating Disabilities represents the average impairment in earning capacity resulting from injuries incurred in military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1, 4.10.  Where, as here, entitlement to service-connection has been established, but a higher disability rating is at issue, the extent of impairment throughout the entire period, beginning with the filing of the claim, must be considered and a determination must be made regarding whether "staged" ratings are warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999) (when a disability rating is initially assigned, separate ratings should be considered for separate periods of time, known as staged ratings).  Since the Veteran is being granted an increased rating back to the date of filing of the claim (May 3, 2006), a staged rating is not appropriate in this case.

A 30 percent rating is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for PTSD if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.

Recitation of Evidence

A March 2007 rating decision granted the Veteran service connection and a 30 percent rating for PTSD, effective May 3, 2006.  The Veteran filed a Notice of Disagreement in February 2008 asserting that the initial rating should be in excess of 30 percent.

A September 2005 VA treatment record indicates the Veteran has had anxiety problems over the past 20 years and these problems had worsened since the death of his mother in June 2004.  The Veteran reported feeling hopeless, helpless, worthless, anxious, panicked, depressed, excitable, emotionally numb, moody and irritable.  The Veteran also reported having lost interest in things, was bothered by crowds, worried excessively, had memory and concentration problems and was startled easily.  The Veteran denied any auditory or visual hallucinations as well as any delusions or suicidal and homicidal ideations.  The Veteran reported sleeping four to six hours per night and denied experiencing any nightmares or flashbacks.  The Veteran indicated he was self-employed and had been married for 35 years and has one daughter.  The Veteran lives with his wife and daughter and he admitted that his daughter provides a significant amount of support for him.

The Veteran was noted to be alert and oriented to self, time and place.  The Veteran was also noted to be dressed appropriately with excellent hygiene and grooming.  The Veteran's behavior, attitude and demeanor were appropriate and his speech was clear, concise, linear, logical and relevant.  The Veteran showed no difficulty with concentration or attention, however, his mood was noted to be mildly anxious.  The Veteran's affect was full range and appropriate and his recent, remote and immediate memory were intact.  The Veteran's thought process was noted to be goal-directed and goal-oriented and his thought content was not psychotic or dangerous.  The Veteran's intellect appeared above average.

Based on the foregoing history and objective findings upon examination, the Veteran was diagnosed with an anxiety disorder, an adjustment disorder with depressed mood with PTSD ruled out.  The VA examiner assigned the Veteran a GAF score of 65.

An April 2006 VA treatment record indicates the Veteran reported he sleeps four to five hours per night and that his energy level was low.  The Veteran denied any auditory or visual hallucinations, delusions or suicidal/homicidal ideation although the Veteran admitted to occasional passive suicidal thoughts with no plan.  The Veteran also reported having nightmares about Vietnam one to two times per week.

The April 2006 VA treatment record also indicates the Veteran was cooperative and alert as well as oriented to time, place and person.  The Veteran was casually dressed with excellent hygiene and grooming.  The Veteran showed no difficulty with concentration or attention.  The Veteran's mood was noted to be anxious and his affect was full range and appropriate.  The Veteran's speech was clear, concise, linear and goal-directed.  The Veteran's thought process was coherent and his thought content was not psychotic or dangerous.  The Veteran's intellect appeared above average and his cognitive function appeared intact.  The Veteran's recent, remote and immediate memory was also intact.  The Veteran was diagnosed with PTSD and anxiety and was assigned a GAF score of 65.

The Veteran participated in a VA examination in August 2006.  The Veteran reported he was self-employed working as a land agent and was employed in this position for the past 28 years.  The Veteran also reported he had not been hospitalized for psychiatric reasons and that he has not had any legal problems.  The Veteran stated the onset of his PTSD occurred when he was wounded as the result of getting caught in a booby trap in Vietnam.  The Veteran also reported feeling survival guilt because his replacement had been killed while he was on leave.  The Veteran also stated that as he has gotten older he has lost his patience and has become more irritable, "snappy" and has had difficulty sleeping.  The Veteran also reported having nightmares and that he has stopped fishing and hunting because those activities reminded him of Vietnam.  The Veteran also reported that he does not watch television or any war movies because he becomes irritable.  The Veteran stated he works and keeps to himself because he does not want to be around people.  The Veteran reported being married for 36 years and has one child, a daughter.

The Veteran's appearance was neat, tidy, cooperative and his speech was clear, audible and rational.  The Veteran was oriented to time, date, place and person.  The Veteran's affect showed dysphoria, anger and irritability.  The Veteran's thought content was not psychotic and he denied experiencing delusions, auditory and visual hallucinations, bizarre thought processes, tangentiality and circumstantiality.  The Veteran's abstract thinking was noted to be appropriate and he appeared to be of average intelligence.  The Veteran's insight and mental control were noted to be fair.

Based on the Veteran's history and objective findings upon examination, the VA examiner diagnosed the Veteran with mild to moderate PTSD and assigned a GAF score range of 60 to 65.

VA treatment records from August 2006 to December 2008 indicate the Veteran reported he sleeps two to five hours per night.  The Veteran also denied any auditory and visual hallucinations, delusions or suicidal and homicidal ideation although the Veteran admitted to occasional passive suicidal thoughts with no plan.  The Veteran also reported having nightmares about Vietnam one to three times per week.  The Veteran reported going to church on a weekly basis.

These VA treatment records also indicate the Veteran was cooperative and alert as well as oriented to time, place and person.  The Veteran was casually dressed with excellent hygiene and grooming.  The Veteran showed no difficulty with concentration or attention.  The Veteran's mood was noted to be anxious, depressed and irritable and his affect was full range and appropriate.  The Veteran's speech was clear, concise, linear and goal-directed.  The Veteran's thought process was coherent and his thought content was not psychotic or dangerous.  The Veteran's intellect appeared above average and his cognitive function appeared intact.  The Veteran's recent, remote and immediate memory was also intact.  The Veteran was diagnosed in these VA treatment records with PTSD and anxiety and was assigned a GAF score of 65.

The Veteran participated in another VA examination in January 2010.  The Veteran reported that his PTSD symptoms have increased over the previous two years insofar as he is getting older and there is not much activity to keep his mind occupied.  The Veteran also reported having nightmares and flashbacks approximately once per week and that he sleeps roughly four hours per night.  The Veteran stated he still thinks about his friend who lost his life for him by taking his place when he was on leave.  The Veteran also reported that he has been thinking about Vietnam three to four times per week and has been having intrusive thoughts, which is raising his blood pressure.  The Veteran stated he avoids watching anything relating to war on television or war movies because these programs remind him of Vietnam.  The Veteran also stated that loud noises bother him, especially helicopter noises, because they also remind him of Vietnam.  The Veteran reported no major problems with anxiety or panic attacks; however, he indicated he avoids crowds because they make him nervous.  The Veteran reported feeling depressed and unmotivated, but does not have any suicidal thoughts or plans.  The Veteran reported that he gets irritable and angry easily, but he tries to control himself.  The Veteran also reported he has some memory problems and has to be reminded by his wife when he is at home.

At work, the Veteran stated he does not work around a large group of people, which is beneficial to him.  The Veteran is self-employed and has worked as a land agent for the past 31 years.  The Veteran reported he gets along with his co-workers and that he is able to hold his job.  The Veteran also reported he has been married for 39 years although he admitted that he and his wife separated several times in the past.  The Veteran stated he gets along with his two sisters who live in Florida.  The Veteran also stated his daughter keeps him and his wife together.  The Veteran reported he goes to church and is able to take care of activities of daily living like cleaning, showering and taking medication.  The Veteran also reported that his wife takes care of the family finances.  The Veteran stated that he still does not hunt or fish as these activities continue to remind him of Vietnam.

Upon examination, the Veteran was seen to be casually dressed with adequate grooming and hygiene.  The Veteran was noted to be pleasant and his behavior was appropriate and friendly.  The Veteran's speech and language were normal and his thought process was coherent and logical.  The Veteran's thought content showed no delusions, no visual or auditory hallucinations and no suicidal or homicidal ideation.  The Veteran's cognitive functioning indicated that his immediate memory was two out of three after a few minutes and that his recent and remote memory was intact.  The Veteran showed intact insight and judgment.

Based on the history provided by the Veteran in addition to the objective findings upon examination, the VA examiner diagnosed the Veteran with PTSD and assigned a GAF score range of 50 to 55 and noted that the Veteran's symptoms have increased over the course of the last couple of years.  To support his diagnosis, the VA examiner pointed to the fact that the Veteran has been suffering from flashbacks and nightmares and also suffers from survival guilt.  The VA examiner also noted that the Veteran's PTSD symptoms affect him socially as he and his wife have separated in the past and he feels that his daughter is the glue that keeps their family together.  Conversely, the VA examiner noted that his PTSD symptoms do not affect him as much at work since he is comfortable around his co-workers and he has been able to hold his current job for over 30 years. 

Analysis

In assessing the evidence of record, it is important to note that the GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 51-60 is indicated where there are, "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 is indicated where there are, "[s]erious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job)."  A score of 31-40 is indicated where there is "[s]ome impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family and is unable to work; child frequently bears up younger children, is defiant at home, and is failing at school.)"

The symptoms listed in the criteria for a 50 percent evaluation are not intended to serve as an exhaustive list, but as examples of the type of symptomatology that would warrant that evaluation, but without those factors, differentiating a 30 percent evaluation from a 50 percent evaluation would be difficult.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational and social impairment equivalent to that which would be caused by those listed in the rating criteria the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, at 442.

The lists of symptoms in Diagnostic Code 9411 are intended to describe the occupational and social impairment of a person with certain mental disorders.  But it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21.  Moreover, with respect to mental disorders, it is not the symptoms, but their effects, that determine the level of impairment.  See 61 Fed. Reg. 52,697 (October 8, 1996) (comments accompanying amendments to the schedule of criteria for mental disorders).  

After a careful and considered review of the record, the Board finds that there is a question as to whether a 30 percent or a 50 percent rating is warranted for the Veteran's PTSD.  In this regard, the evidence of record reflects that the Veteran's PTSD is productive of nightmares, flashbacks, irritability, anxiety, impaired sleep, social avoidance and isolation, along with a GAF score range of 50 to 55.  Given the Veteran's contentions, his GAF score range and his PTSD symptoms, the record evidence seems to present a disability picture that more nearly approximates occupational and social impairment with reduced reliability and productivity as contemplated in the 50 percent criteria, than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks as contemplated in a 30 percent rating.  See 38 C.F.R. § 4.7 (when there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating).  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board determines that the Veteran's PTSD more nearly approximates the criteria for a 50 percent rating.  38 C.F.R. § 4.3.

While there is some indication of disturbance of mood, including irritability, anger and depression and some inability to establish and maintain effective family and social relationships, the record does not reflect that the Veteran's PTSD symptoms have significantly impaired his occupational functioning, particularly as he has been employed in the same position for over 30 years and he gets along reasonably well with his co-workers.  Moreover, the objective evidence does not reflect suicidal or homicidal ideation, visual or auditory hallucinations, or that the Veteran's speech is intermittently illogical, obscure or irrelevant.  The Veteran's thought processes were coherent, logical and goal-directed; he presented no clinically significant obsessional thinking or compulsive behavior; and he was appropriately groomed, showing no neglect of personal hygiene.  The Board notes that aside from some intermittent experiences of intense emotional distress in response to mental or situational events, the criteria considered under the 70 percent rating is not demonstrated by the objective evidence of record and the Veteran's symptoms are, in fact, considered and provided for in the criteria for a 50 percent disability rating.  Thus, the Board finds that the Veteran's PTSD is most appropriately evaluated as 50 percent disabling.

In addition, the Veteran's GAF score range showed a decline from 60-65 to 50-55, indicating a shift from mild symptoms to more moderate to serious difficulty in social and occupational functioning.  As noted above, evaluations are not assigned based solely upon GAF scores, and the symptomatology described in the record fails to more nearly approximate the criteria for a 70 percent rating at any point during the course of the appeal.

Consequently, the record as a whole does not show persistent symptoms that equal or more nearly approximate the criteria for an evaluation in excess of 50 percent at any time since the grant of service connection.  See Fenderson, 12 Vet. App. at 125-26.  Accordingly, for the reasons and bases expressed above, the Board concludes that an initial rating of 50 percent, and no higher, is warranted for the Veteran's PTSD.

Extraschedular Evaluation

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extra-schedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as 'governing norms.'  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected PTSD.  The evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the symptomatology of the Veteran's disabilities are specifically contemplated under the appropriate ratings criteria.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.  Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  

In any case, there is nothing in the record to indicate that this service-connected disability causes impairment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The evidence does not support the proposition that the Veteran's service-connected disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, the elements of proper notice included informing the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  Section 3.159 was amended, effective May 30, 2008, as to applications for benefits pending before VA or filed thereafter, to eliminate the requirement that VA will request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  38 C.F.R. § 3.159 (2010).

Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board concludes that VA has met its duty to notify the Veteran concerning his claim.  In this case, the Veteran was notified of the respective duties of the claimant and of VA, as well as of the evidence needed to substantiate his claim for an increased rating for PTSD by letter dated May 2006.  This letter provided the Veteran with the specific notice required by Dingess, supra.  

The Board finds that the Veteran is not prejudiced by the manner or timing of VCAA notice in this case.  He was given the diagnostic codes and rating criteria for his PTSD disability in the March 2007 rating decision and December 2008 Statement of the Case.  These notifications show that a reasonable person could be expected to understand what was needed to substantiate the claim.  Further, the Veteran has been represented by a veteran's service organization during this appeal process and has had a meaningful opportunity to assist in the development of his claim.  Thus, the Veteran was accordingly made well aware of the requirements for increased evaluations pursuant to the applicable diagnostic criteria.  The Veteran described how the disability impacted his daily activities in his VA examinations, in his private medical records, in his VA treatment records and in submissions to the VA.  Consequently, it is also demonstrated that the Veteran had actual knowledge of the specific rating criteria for the disability, and why a higher rating had not been assigned, as well as an opportunity to present evidence and argument to support a higher rating.

The Board also concludes that VA has met its duty to assist the Veteran in developing the evidence to support his claim.  The record contains VA examination records, private medical records and VA treatment records.  The Veteran was given two VA examinations with medical opinions in connection with the claim.  Statements of the Veteran and his representative have been associated with the record.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  Neither the Veteran nor his representative has indicated that there are any available additional pertinent records to support his claim.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

An initial rating of 50 percent for PTSD is granted, subject to the law and regulations regarding the payment of monetary benefits.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


